Citation Nr: 0311897	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-17 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of a tonsillectomy.  

2.  Entitlement to an evaluation in excess of 10 percent for 
a postoperative scar of left navicula with pain and 
tenderness of the left foot. 

3.  Entitlement to an evaluation in excess of 20 percent for 
status post excision, left navicula, with mild degenerative 
changes of the left navicular cuneiform.

4.  Entitlement to an evaluation in excess of 10 percent for 
defective vision, left eye, with corneal scar and 
degenerative retinal changes.

5.  Entitlement to an evaluation in excess of 20 percent for 
strain of the lumbosacral and dorsal spine with mild 
fibrositis and dorsolumbar scoliosis.

6.  Entitlement to a total rating based upon individual 
unemployability.



REPRESENTATION

Appellant represented by:	Richard LaPointe, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to August 
1962.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating determinations of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  

IIn September 1998, the RO granted service connection for 
status post excision, dorsal exotosis from the left navicula, 
with mild degenerative changes of the navicular cuneiform 
joint of the left foot and assigned a 10 percent disability 
evaluation effective October 2, 1996.  In October 1998, the 
veteran expressed disagreement with the assigned disability 
evaluation.  

In a June 1999 rating determination, the RO increased the 
veteran's disability evaluation for his status post excision 
of the dorsal exotosis from the left navicula with mild 
degenerative changes of the navicular cuneiform left foot 
from 10 to 20 percent and assigned an effective date of 
effective of October 15, 1998.  The RO also assigned a 10 
percent disability evaluation for a scar of the left foot 
based upon pain and tenderness with an effective date of 
October 2, 1996.  The veteran expressed disagreement with the 
assigned 20 percent disability evaluation and the effective 
date of October 15, 1998.  

In a January 2001 rating determination, the RO continued the 
20 percent disability evaluation but assigned an effective 
date of October 2, 1996.  The veteran indicated his desired 
satisfaction with the assigned date but stated that he wished 
to continue his appeal for a higher disability evaluation.  

In March 2001, the veteran, through his attorney, requested 
increased evaluations for all his service-connected 
disabilities and entitlement a total rating based upon 
individual unemployability.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The law and 
regulations eliminate the concept of a well-grounded claim, 
redefine the obligations of VA with respect to the duty to 
assist, and supersede the decision of the United States Court 
of Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000).  The Board's ability to develop and cure 
defects has been limited.  Disabled American Veterans v. 
Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, -
7305, -7316 (May 1, 2003).  Hereinafter known collectively as 
VCAA.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 and the recent Court 
decisions, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000.  A 
separate VCAA letter must be issued.

2.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  


If upon completion of the above development, the claim 
remains denied, the case should be returned to the Board 
after compliance with requisite appellate procedures.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  


		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


